United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3021
                                     ___________

Fred Gilbert,                        *
                                     *
            Appellant,               *
                                     *
     v.                              *
                                     * Appeal from the United States
Des Moines Area Community College, * District Court for the
                                     * Southern District of Iowa.
            Appellee,                *
                                     *
Robert Denson; Kim Linduska; Darrell *
Roberts; Sandy Tryon; Larry Ebbers,  *
                                     *
            Defendants.              *
                                ___________

                              Submitted: March 6, 2007
                                 Filed: August 8, 2007
                                  ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

      Fred Gilbert (Gilbert) appeals the district court’s1 summary judgment in favor
of Des Moines Area Community College (DMACC) on Gilbert’s claims of racial
discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964,



      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
42 U.S.C. §§ 2000e to 2000e-17, and the Iowa Civil Rights Act (ICRA), Iowa Code
chapter 216. We affirm.

I.     BACKGROUND
       In May 2003, DMACC commenced a search for a new president. DMACC has
six separate campuses, one of which is known as the Urban Campus. At the time of
DMACC’s search, Gilbert served as Urban Campus Provost2 of DMACC’s Urban
Campus and was responsible for the operation and administration of that campus.

       To assist with the presidential search, DMACC’s Board of Directors hired Dr.
Larry Ebbers (Dr. Ebbers), an Iowa State University professor teaching courses
focusing on community college organization and higher education administration. Dr.
Ebbers suggested a small screening committee initially review the applications and
select six to eight candidates to present to a larger search committee. The search
committee then would meet to discuss and rank the candidates and select three to five
finalists for recommendation to DMACC’s Board of Directors to interview.

      DMACC received approximately forty-eight presidential applications, including
Gilbert’s. On July 2, 2003, the screening committee, which consisted of four
DMACC Board of Directors members, met with Dr. Ebbers to review the applications.
The screening committee reviewed the applications and ranked Gilbert twelfth. When
asked by the screening committee regarding the number of candidates to forward to
the search committee, Dr. Ebbers suggested submitting twelve candidates because
Gilbert, an African-American, was ranked twelfth. Later, an application was
submitted by another African-American candidate. Thus, to increase the diversity of




      2
       Before September 2003, DMACC referred to the leaders of the six campuses
as “executive deans.” The title for this position later was changed to “provost.”
Regardless of the change in name, the responsibilities of each position essentially
remained unchanged.

                                         -2-
the pool of candidates, the screening committee ultimately presented thirteen
candidates to the search committee.

       Dr. Ebbers then met with the thirty-member search committee, which consisted
of faculty, staff, students, alumni, and community members. The search committee
was asked to review the thirteen candidate applications before meeting again on July
14, 2003. Between July 2 and 14, 2003, Dr. Ebbers contacted at least three references
on each candidate’s reference list, as well as three other persons who were familiar
with the candidate, and prepared a written summary of his reference checks.

       At the July 14 meeting, the search committee discussed the thirteen candidates.
Dr. Ebbers directed the search committee to rank each of the candidates from one
(most qualified) to thirteen (least qualified). The candidate receiving the lowest
numerical score would be the highest-ranked candidate. The four highest-ranked
candidates (finalists) were: Kim Linduska (Linduska), with 73 points; Robert Denson
(Denson), with 75 points; Karen Rafinski (Rafinski), with 93 points; and Jean
Goodenow (Goodenow), with 129 points. The fifth-ranked candidate had a score of
194 points. Gilbert was ranked eleventh with 278 points. The other African-
American candidates were ranked sixth and twelfth, receiving 226 points and 280
points, respectively. The search committee recommended the Board of Directors
interview the finalists.

       Dr. Sandy Tryon (Dr. Tryon), DMACC’s Executive Director of Human
Resources and designated Affirmative Action Officer, examined the presidential
search process as part of an affirmative action review. This review included
examining the scores of the finalists and comparing that range to the scores received
by the three African-American candidates. Dr. Tryon concluded none of the African-
American candidates received a point score sufficiently close to the scores of the
finalists to receive an interview; thus, no additional candidates were added to the
interview list.


                                         -3-
      The Board of Directors interviewed the finalists for the presidency position and
ultimately selected Denson (President Denson), who had been serving as president of
Northeast Iowa Community College since 1998.

       On March 29, 2004, Gilbert filed a complaint with the Iowa Civil Rights
Commission (ICRC), and cross-filed the complaint with the Equal Employment
Opportunity Commission (EEOC), alleging discrimination on the basis of age, race,
color, and retaliation. On September 21, 2004, after receiving a right-to-sue letter,
Gilbert filed a lawsuit against DMACC and various individuals (collectively, the
defendants) in state district court, which was later removed to federal court.

       After Gilbert filed suit and in preparation for responding to Gilbert’s complaint,
DMACC officials began investigating both the presidential search process and
Gilbert’s application. During the course of the investigation, DMACC officials
discovered substantial portions of essay answers in Gilbert’s application were
plagiarized almost word-for-word from two separate textbooks. Gilbert’s application
included a signed certification stating, “I understand that any misrepresentation or
omission may be grounds for rejection of my application for current and future
employment or for termination if I have been employed.” On December 4, 2004,
during an interview with Dr. Tryon, DMACC’s counsel, and Gilbert’s counsel, Gilbert
acknowledged his application contained plagiarized materials, but Gilbert denied
having knowledge of or being involved in the actual act of plagiarism. Gilbert stated
(1) he had hired a consultant to assist him in completing his application, (2) the
consultant prepared the essay answers for Gilbert and apparently committed the act
of plagiarism, and (3) he was unaware any plagiarism had occurred.

      DMACC officials interviewed Gilbert again on December 22, 2004,3 and
Gilbert again claimed the consultant, whom Gilbert stated he had paid about one


      3
      Gilbert was represented by legal counsel and was placed under oath.
Following the meeting, DMACC prepared a transcript of the meeting.

                                          -4-
thousand dollars in cash (with no receipt from the consultant), had prepared the essay
answers. However, Gilbert could not recall the consultant’s name, the number of
times he met with the consultant, or the length of their meetings. Gilbert was unable
to provide a description of the consultant. When asked whether the consultant was
male or female, Gilbert replied, “Both.” Gilbert then said, “I met with more than one
sex.” When asked how many people he consulted, Gilbert stated, “It would be one or
two, because I think there was [sic] two, but I’m not sure.”

       Based on the results of DMACC’s investigation, the DMACC Board of
Directors voted to terminate Gilbert’s contract as Urban Campus Provost on the
ground “Dr. Gilbert’s application for President of DMACC contained substantial acts
of plagiarism and acts of misrepresentation.” The decision to remove Gilbert from
academic administrative employment was influenced largely by DMACC’s
consideration of Gilbert’s academic governance duties, which included administering
academic programs and determining sanctions for academic misconduct. In President
Denson’s words, “plagiarism is a serious matter in academia,” and DMACC “did not
want Dr. Gilbert in a position where [Gilbert was] judging students for plagiarism
when he has been involved in plagiarism.” DMACC offered Gilbert a new position
as a grants specialist, which carried a significant reduction in salary.

       Gilbert’s lawsuit alleged (1) DMACC’s decision not to hire Gilbert for the
position of president was motivated by race, and (2) DMACC retaliated against
Gilbert based on Gilbert’s engagement in protected activity. The district court granted
summary judgment in DMACC’s favor on both claims.4 Gilbert appeals.



      4
        Gilbert also alleged claims against DMACC and five individual defendants for
racial harassment, conspiracy to violate civil rights, and intentional interference with
Gilbert’s employment contract. The district court granted summary judgment in the
defendants’ favor on these claims as well. On appeal, Gilbert solely challenges the
district court’s dismissal of the racial discrimination and retaliation claims against
DMACC.

                                          -5-
II.    DISCUSSION5
       A.      Standard of Review
       We review de novo an order granting summary judgment. Green v. Franklin
Nat’l Bank of Minneapolis, 459 F.3d 903, 910 (8th Cir. 2006). Summary judgment
is proper if, after viewing all the evidence and drawing all reasonable inferences in the
light most favorable to the nonmoving party, no genuine issue of material fact exists
and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c);
Libel v. Adventure Lands of Am., Inc., 482 F.3d 1028, 1033 (8th Cir. 2007). “Mere
allegations, unsupported by specific facts or evidence beyond the nonmoving party’s
own conclusions, are insufficient to withstand a motion for summary judgment.”
Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir. 2007). We may affirm a district
court’s grant of summary judgment on any basis supported by the record. Tenge v.
Phillips Modern Ag. Co., 446 F.3d 903, 906 (8th Cir. 2006).

       B.    Racial Discrimination Claim
       Gilbert first contends the district court erred in finding there was no genuine
issue of material fact regarding whether race was a motivating factor in DMACC’s
decision not to hire Gilbert as president. Because Gilbert fails to produce direct
evidence to support his claim of intentional racial discrimination, we analyze his claim
under the familiar burden-shifting framework set forth in McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973).6 See Wells v. SCI Mgmt., L.P., 469 F.3d 697, 700


      5
       We analyze ICRA claims under the same analytical framework used for Title
VII claims. See Johnson v. Univ. of Iowa, 431 F.3d 325, 332 (8th Cir. 2005).
      6
        As an initial matter, Gilbert attacks the district court’s method of analysis,
arguing Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003), modified the McDonnell
Douglas burden-shifting analysis by clarifying Title VII only requires a showing that
discrimination was a motivating factor in an employment decision. Gilbert contends
the district court employed a more restrictive standard at the summary judgment stage
by analyzing Gilbert’s claim pursuant to McDonnell Douglas and erroneously
required Gilbert to demonstrate race was the sole motivating factor in the challenged
employment decision. We disagree. We previously have rejected the argument that

                                          -6-
(8th Cir. 2006). Under this analytical framework, once the plaintiff employee
establishes a prima facie case of discrimination, the burden shifts to the defendant
employer to articulate a legitimate, nondiscriminatory reason for its actions.
McDonnell Douglas, 411 U.S. at 804; Wells, 469 F.3d at 701. If the defendant offers
such a reason, the burden shifts back to the plaintiff to put forth evidence showing the
defendant’s proffered explanation is a pretext for unlawful discrimination.
McDonnell Douglas, 411 U.S. at 804; Wells, 469 F.3d at 701.

       For summary judgment purposes, DMACC concedes Gilbert established a
prima facie case of discrimination. Thus, we need only determine whether DMACC
articulated a legitimate, nondiscriminatory reason for its actions, and, if so, whether
Gilbert demonstrates a genuine issue of material fact with respect to pretext.

      DMACC asserts Gilbert was not selected for an interview due to Gilbert’s low
search committee score and the superior qualifications of the four finalists. The
record indicates the search committee members were directed to review independently
each candidate’s application materials before meeting as a group. At the July 14,
2003, meeting, the search committee discussed and considered the applicants’
education, leadership, and job experience, including prior experience in serving as
president of a community college, working with governing boards of directors, and
executing board policy. Furthermore, the search committee also discussed Gilbert’s
experience as leader of the Urban Campus, as well as the size differential between the
Urban Campus and DMACC as a whole. During the meeting, Dr. Ebbers reported on
comments received from each applicant’s personal references, and he also solicited


Desert Palace modified our court’s use of the three-part McDonnell Douglas analysis
at the summary judgment stage of an employment discrimination lawsuit. See Griffith
v. City of Des Moines, 387 F.3d 733, 735-36 (8th Cir. 2004). The district court
properly analyzed Gilbert’s claim under the McDonnell Douglas analytical
framework, and we find nothing in the record to indicate the district court improperly
hinged Gilbert’s race discrimination claim on Gilbert’s ability to show race was the
sole factor in DMACC’s decision not to promote Gilbert to the position of president.

                                          -7-
comments regarding each candidate from the search committee. Following this
process, the search committee ranked Gilbert eleventh out of the thirteen candidates.
Although Gilbert and the four finalists had relatively comparable academic
credentials,7 the finalists all were sitting or acting interim presidents of community
colleges who reported directly to a governing board of directors.8 Gilbert, in contrast,
lacked community college presidential experience.

       Following the search committee’s decision, Dr. Tryon performed an affirmative
action review. Based on a review of all thirteen candidates’ rankings and point
allocations, Dr. Tryon determined none of the minority candidates were close enough
in points to the finalists to be interviewed. On these facts, we conclude DMACC
offered legitimate, nondiscriminatory reasons for not selecting Gilbert for an
interview.

      Thus, the burden shifts to Gilbert to produce evidence sufficient to create a
genuine issue of material fact regarding whether DMACC’s proffered reasons are
mere pretext for intentional discrimination. Before the district court, Gilbert argued


      7
       At the time of DMACC’s presidential search, Gilbert held a master’s degree
in educational administration and a doctorate in philosophy, focusing on higher
education administration. President Denson held a master’s degree in education
administration and a juris doctorate. Linduska held a master’s degree in industrial
vocational technical education and was to be awarded a doctorate in higher education
in December 2003. Rafinski held a master’s degree in physical education, a master’s
degree in public administration, and a doctorate in educational policy studies.
Goodenow held a master’s degree in rehabilitative counseling and a doctorate in
higher education administration.
      8
       At the time of the presidential search, President Denson had been serving as
president of Northeast Iowa Community College since 1998. Linduska had been
serving as DMACC’s acting interim president from March 2003 until President
Denson’s appointment, and she previously served as DMACC’s senior vice president
for academic affairs, where she was Gilbert’s supervisor. Rafinski and Goodenow had
been serving as community college presidents since 1992 and 1996, respectively.

                                          -8-
a finding of pretext is supported by DMACC’s failure to follow its affirmative action
policy and its practice of interviewing internal applicants as well as by Gilbert’s
similar or superior qualifications as compared to the finalists. On appeal, Gilbert
attempts to buttress his pretext argument with several additional contentions.9 We
reject Gilbert’s belated attempt to advance new arguments or theories not presented
below. See Orr v. Wal-Mart Stores, Inc., 297 F.3d 720, 725 (8th Cir. 2002)
(“Ordinarily, we do not consider an argument raised for the first time on appeal. We
consider a newly raised argument only if it is purely legal and requires no additional
factual development, or if a manifest injustice would otherwise result.” (internal
citations omitted)). Gilbert contends the district court was generally informed of these
facts and issues argued now on appeal. We follow our standard practice and limit our
review to the specific arguments Gilbert raised before the district court in support of
a finding of pretext, as opposed to those arguments the district court might have
deduced from the record as a whole. “A district court is not required to speculate on
which portion of the record the nonmoving party relies, nor is it obligated to wade
through and search the entire record for some specific facts that might support the
nonmoving party’s claim.” White v. McDonnell Douglas Corp., 904 F.2d 456, 458
(8th Cir. 1990) (per curiam) (quotation omitted). Nor will our court “mine a summary
judgment record searching for nuggets of factual disputes to gild a party’s arguments.”
Rodgers v. City of Des Moines, 435 F.3d 904, 908 (8th Cir. 2006). We therefore turn
our attention to those arguments that are properly before us.



      9
        Specifically, Gilbert argues the following are evidence of pretext:
(1) DMACC’s claim Gilbert was not interviewed based on the search committee’s
findings, because the search committee had nothing to do with the decision not to
interview Gilbert; (2) DMACC’s claim it considered the candidates’ prior presidential
experience or the difference in size of the campuses managed by the candidates in
assessing the candidates’ qualifications; and (3) DMACC’s failure to ever investigate
a discrimination claim by Gilbert. On appeal, Gilbert also launches a broad-ranging
attack on DMACC’s affirmative action policy, arguing DMACC failed to observe its
policy throughout the entire search process and did nothing to review the process
except look at the final numbers.

                                          -9-
       Gilbert first contends DMACC failed to perform an affirmative action review
of the search committee’s selection process.10 We disagree. Dr. Tryon’s involvement
in the presidential search process included discussing with Dr. Ebbers on various
occasions: the advertisement for the position of president, the search process and the
timeline to be followed, the makeup of the search committee, and the progress of the
search process. Additionally, after the search committee’s votes were tabulated, Dr.
Tryon reviewed the score range of the finalists and compared that range to the scores
received by the three minority candidates. Dr. Tryon and Dr. Ebbers noted the
substantial gap in the scores between the fourth-ranked candidate and the fifth and
sixth-ranked candidates. Dr. Tryon concluded none of the minority candidates
received a total point score sufficiently close to the scores of the finalists selected for
an interview.

       Gilbert next argues DMACC’s failure to follow its practice of interviewing
qualified internal candidates demonstrates pretext. Again, we disagree. Although
Gilbert presented evidence DMACC has an unwritten practice of interviewing
qualified internal candidates, we are unable to find any evidence in the record this
practice has ever been applied specifically to the position of DMACC president. Even
assuming DMACC ignored this practice with regard to the president position, the
disparity in scores between Gilbert and the finalists contradicts Gilbert’s claim that
DMACC’s alleged deviation from its unwritten policy occurred based on racial

      10
        Again, Gilbert’s opening brief on appeal is brimming with newly-asserted and
broad-ranging attacks on DMACC’s affirmative action policy. In contrast to his
limited argument before the district court, Gilbert now argues DMACC failed to
observe its policy throughout the entire search process and raises specific criticisms
and suggestions regarding what DMACC should have done differently. Because we
find no good reason to depart from the general rule of avoiding consideration of an
issue not passed upon below, we again decline to address Gilbert’s belated
contentions. See Stafford v. Ford Motor Co., 790 F.2d 702, 706 (8th Cir. 1986)
(recognizing a contrary rule allowing consideration on appeal of newly raised
arguments “could encourage a party to ‘sandbag’ at the district court level, only then
to place his ‘ace in the hole’ before the appellate court”).

                                           -10-
discrimination. See Chock v. Nw. Airlines, Inc., 113 F.3d 861, 864-65 (8th Cir. 1997)
(affirming summary judgment in employer’s favor where plaintiff presented no
evidence employer’s deviation from established promotion policies occurred due to
racial discrimination). Thus, the failure to afford Gilbert an interview based on
DMACC’s unwritten practice does not constitute evidence of pretext sufficient to
rebut DMACC’s legitimate basis for not selecting Gilbert for an interview.

       Finally, Gilbert attacks DMACC’s reliance on presidential experience in
evaluating candidates and argues the finalists were less qualified than Gilbert was for
the position of president. Evidence of similar qualifications between Gilbert and the
selected candidates is insufficient to support a finding of pretext; rather, Gilbert must
show the finalists were less qualified than he. See Kincaid v. City of Omaha, 378
F.3d 799, 805 (8th Cir. 2004). “Although an employer’s selection of a less qualified
candidate can support a finding that the employer’s nondiscriminatory reason for the
hiring was pretextual, it is the employer’s role to identify those strengths that
constitute the best qualified applicant.” Id. (internal quotation marks and alterations
omitted). However, we repeatedly have noted “the employment-discrimination laws
have not vested in the federal courts the authority to sit as super-personnel
departments reviewing the wisdom or fairness of the business judgments made by
employers, except to the extent that those judgments involve intentional
discrimination.” Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 781 (8th Cir.
1995); see, e.g., Arraleh v. County of Ramsey, 461 F.3d 967, 976 (8th Cir. 2006), cert.
denied, 127 S. Ct. 2100 (2007); Kincaid, 378 F.3d at 805.

       Although DMACC did not require prior presidential experience at a community
college when screening candidates, such experience was considered a strength in
evaluating the candidates’ job experience and leadership skills. Gilbert possessed
similar educational qualifications as the finalists, but he lacked prior presidential
experience. Viewed in the light most favorable to Gilbert, the record shows Gilbert’s
qualifications, at best, were somewhat similar to those of the finalists, which is

                                          -11-
insufficient to rebut DMACC’s legitimate reason for not selecting Gilbert. Gilbert
fails to demonstrate a genuine issue of material fact regarding whether DMACC chose
a less qualified applicant. See Pierce v. Marsh, 859 F.2d 601, 604 (8th Cir. 1988)
(“The mere existence of comparable qualifications between two applicants . . . alone
does not raise an inference of racial discrimination.”).

       Having reviewed Gilbert’s remaining allegations on this issue, we find the
allegations unavailing. Because Gilbert offered insufficient evidence to rebut
DMACC’s legitimate, nondiscriminatory reasons for not selecting Gilbert to interview
for the position of DMACC president, summary judgment in DMACC’s favor was
proper on this claim.

       C.    Retaliation Claim
       To establish a prima facie case of retaliation, Gilbert must demonstrate (1) he
engaged in statutorily protected activity, (2) he suffered an adverse employment
action, and (3) a causal connection exists between the two. See Thomas, 483 F.3d at
530. Because Gilbert presented no direct evidence of retaliation, we analyze his claim
under the McDonnell-Douglas burden-shifting analysis. See id. DMACC does not
dispute Gilbert engaged in protected activity when Gilbert filed a complaint with the
ICRC on March 29, 2004, and when Gilbert filed the instant lawsuit on September 21,
2004. Thus, we turn our attention to the remaining elements of Gilbert’s prima facie
case.

        The anti-retaliation provision of Title VII protects individuals “from retaliation
that produces an injury or harm.” Burlington N. & Santa Fe Ry. Co. v. White (White),
548 U.S. __, 126 S. Ct. 2405, 2414 (2006). The standard is an objective one,
requiring the plaintiff to demonstrate “a reasonable employee would have found the
challenged action materially adverse,” and the employer’s action “might have
dissuaded a reasonable worker from making or supporting a charge of discrimination.”
Id. at 2415 (internal quotation marks omitted).

                                          -12-
       Gilbert argues he suffered four adverse employment actions: (1) his demotion
to the position of grants specialist; (2) his receipt of a letter from President Denson
directing Gilbert to improve his performance with regard to managing the Urban
Campus budget; (3) President Denson’s request that Gilbert not select President
Emeritus Joseph Borgen (Borgen) as a speaker for an Urban Campus open house
ceremony; and (4) his assignment to an open cubicle near a security camera dome
following his demotion. The district court determined that although Gilbert’s
demotion constituted an adverse employment action, the remaining events did not.
We agree.

       With regard to President Denson’s letter to Gilbert, the letter discussed certain
budget management goals and stated DMACC would “take appropriate disciplinary
action” if these goals were not met. “[U]nder White, retaliatory actions must be
material, producing significant rather than trivial harm.” Devin v. Schwan’s Home
Serv., Inc., __ F.3d __, __, No. 06-3551, 2007 WL 1948310, at *5 (8th Cir. July 6,
2007). Gilbert fails to identify any objectively adverse (let alone significant) injury
or harm resulting from the letter. Considering the document in its entirety, we cannot
say the letter would “have dissuaded a reasonable worker from making or supporting
a charge of discrimination.” White, 126 S. Ct. at 2415. Even assuming the letter
constituted an adverse employment action, Gilbert makes no argument concerning a
causal connection between his protected activity on March 29, 2004, and the July 21,
2004, letter. Indeed, DMACC’s criticisms of Gilbert’s budgetary problems predated
Gilbert’s engagement in protected activity, which weakens any inference of a causal
connection. See Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 503 (8th Cir. 2005)
(recognizing an employer’s criticism of a plaintiff’s performance before the plaintiff
engaged in protected activity diminished any inference of causation).

       We reach a similar conclusion regarding the objection to Gilbert’s preference
to select Borgen as a speaker for an Urban Campus ceremony. In late August 2004,
President Denson requested Borgen not speak at the ceremony given (1) Borgen’s

                                         -13-
submission of an affidavit in connection with Gilbert’s legal matter with DMACC,
(2) President Denson’s and Gilbert’s efforts to ensure there was “no carry-over
between [Gilbert’s] legal matter and [his] activities as Provost,” and (3) President
Denson’s wish to avoid distracting from the ceremony or having anyone distort any
comments Borgen might make. President Denson offered to recognize Borgen for his
accomplishments at DMACC and for Borgen’s efforts at the Urban Campus.
President Denson further noted he had “absolutely no problem” with Gilbert’s other
chosen speaker. Again, nowhere does Gilbert allege this event caused him significant
harm or injury. In our view, President Denson’s request that Gilbert not select Borgen
as a speaker would not have deterred a reasonable employee from engaging in
protected activity.

       Finally, Gilbert’s assignment to a cubicle near a smoked glass security dome
following his demotion did not constitute an adverse employment action. DMACC
officials classified Gilbert’s new position as a grants specialist as a “‘cubicle’ job, not
an ‘office’ job,” and thus did not require a private office. Additionally, the department
to which Gilbert was assigned only had one available spot, which happened to be
located near a security dome. The security dome at issue did not contain an actual
camera and was installed in the accounts receivable and financial aid areas to give
students, not employees, the impression a security camera might be located in those
areas. Gilbert’s new work space may not have been as desirable as his previous
quarters while serving as DMACC’s Urban Campus Provost, but Title VII does not
protect employees “from those petty slights or minor annoyances that often take place
at work and that all employees experience.” White, 126 S. Ct. 2415. This event does
not constitute an actionable harm.

       Returning to the issue of Gilbert’s demotion, we agree with the district court
that Gilbert’s demotion clearly was an adverse employment action, which occurred
after Gilbert filed the instant lawsuit, and a causal connection may exist between the
two. However, Gilbert fails to meet his burden of rebutting DMACC’s legitimate,

                                           -14-
nondiscriminatory reason for demoting Gilbert based on the extensive plagiarism
contained in Gilbert’s application and Gilbert’s acts of misrepresentation during the
investigation. To prove pretext, Gilbert must both discredit DMACC’s asserted
reason for the demotion and show the circumstances permit drawing a reasonable
inference that the real reason for his demotion was retaliation. See Twymon v. Wells
Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006). Gilbert satisfies neither requirement.
Indeed, Gilbert admitted his application contained plagiarized materials. Gilbert’s
response during the investigation could generously be labeled not fully candid. Until
DMACC began the investigation in response to Gilbert’s lawsuit, DMACC was
unaware of the nature and extent of Gilbert’s plagiarism. Only one search committee
member was suspicious of Gilbert’s choice of language because of the use of a
particular three-word phrase. This member was not Gilbert’s supervisor, and there is
no evidence the member reported his concern to DMACC officials during the search
process.

       Furthermore, DMACC’s lack of an explicit policy regarding plagiarism by
faculty members does not demonstrate DMACC’s decision to investigate and
discipline Gilbert for his actions was pretextual.11 Gilbert fails to present any
evidence the persons involved in the decision-making process ever had considered
prior instances of plagiarism by a DMACC faculty or staff member. As Provost of the
Urban Campus, Gilbert’s duties included administering academic programs and
enforcing DMACC’s policies, including DMACC’s prohibition against plagiarism by
students. The reprehensibility of plagiarism in the field of higher education,
particularly by one in a leadership position, erodes Gilbert’s assertion that DMACC’s


      11
        Although DMACC does not have an official policy regarding plagiarism by
faculty, staff, or administrative employees, it does have such a policy applicable to
students. DMACC also has mission goals and value statements providing that the
“college adheres to the highest standards of integrity and ethical behavior,” which
President Denson described as being the “closest written statement [DMACC has] that
would indicate that plagiarism is not acceptable at any level.”

                                        -15-
actions were retaliatory in nature. DMACC has never wavered from its explanation
for demoting Gilbert, which, as DMACC points out, militates against a finding of
pretext. See EEOC v. Trans States Airlines, Inc., 462 F.3d 987, 995 (8th Cir. 2006)
(noting the defendant employer never wavered from its one explanation for
terminating the plaintiff, and distinguishing those cases in which the employers’
substantial change in position supported an inference of pretext).

       Summary judgment in DMACC’s favor is proper on Gilbert’s retaliation claim.

III.   CONCLUSION
       For the foregoing reasons, we affirm the well-reasoned opinion and judgment
of the district court.
                       ______________________________




                                       -16-